Title: Report on German Prisoners of War, [5 June] 1782
From: Madison, James
To: 

Editorial Note
In a letter of 27 April 1782 to the secretary at war, Washington reported that “not a single recruit has arrived, (to my knowledge), from any State except Rhode Island, in consequence of the Requisitions of Congress in December last.” This alarming fact and the enemy’s failure to provide money for the support of prisoners in American hands led him to recommend as “highly expedient that measures should be adopted, at this moment, for taking the German Prisoners of War into our Service.” In Washington’s opinion the German captives would “make exceedingly cheap & valuable Recruits, and being able-bodied & disciplined Men will give a Strength & solidity to our Regts. which they will not otherwise acquire this Campaign” (NA: PCC, 149, I, 309–11).
Washington’s proposal was also supported by precedent. Influenced in part by a determination to retaliate against the enemy’s effort to entice “our troops to desert our service,” Congress as early as 14 and 27 August 1776 offered all “Hessians and other foreigners” who would “quit the British service” a land bounty of between fifty and one thousand acres, depending upon the rank of the deserter, and the opportunity to become a citizen of “any of these states” (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., V, 653–54, 707–8). Congress also had adopted Washington’s proposal of 9 August 1778 by permitting Pulaski’s Partisan Corps and Armand’s Legion to enlist German prisoners as well as deserters from the British army (Fitzpatrick, Writings of WashingtonJohn C. Fitzpatrick, ed., The Writings of
          George Washington, from the Original Sources, 1745–1799 (39 vols.; Washington,
        1931–44)., XII, 305; XIII, 357; JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., X, 291; XI, 642–44; Harrison to Virginia Delegates, 11 January, n. 5; Virginia Delegates to Harrison, 4 June 1782, n. 8).
The committee, under Elias Boudinot’s chairmanship, to which Congress on 4 May had referred Washington’s letter of 27 April, framed its recommendations of 15 May 1782 in consultation with Morris and Lincoln. The preface of the report mentioned the enemy’s practice of being cruel to American prisoners “with an apparent design of forcing them” to enlist under the British flag, the “considerable number of the German Prisoners” who had “expressed an earnest desire” to serve in the American army or “to become citizens of these states,” and the commander-in-chief’s highly satisfactory experience with those German captives who had been formed into a separate corps. For these reasons the committee advised Congress to adopt Washington’s proposal by directing Lincoln, in concert with Morris, to offer the German captives a three-years’ term of service in the continental army in exchange for their release from internment, a money and land bounty, wages, and the probability of acquiring citizenship, “provided that they do not act contrary to the Laws of any State in which such prisoners may become free Citizens.” On 15 May, after amending these proposals, Congress referred them to John Morin Scott, JM, and John Rutledge (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXII, 274–76, 276, n. 1). Although the amendments appear not to be extant, their general tenor probably is indicated by the differences between the reports of the two committees.
 

[5 June 1782]

Whereas the events of war have put into the possession of these U. S. great numbers of prisoners taken at different periods in the service of the King of G.B.

And whereas the British Commander in cheif hath not as yet concurred in any measures either for liquidateg & dischargeg the arrears due to the U. S. for the past subsistance of the sd. prisoners or providing for their future subsistance: And Whereas a considerable proportion of the said Prisoners consists of Germans by nation, many of whom from a dislike to the service into which they have been involuntarily hired, and from a prospect of amending their condition, have expressed a desire of entering some of them into the military service of the U. S. and others into a reasonable period of common service, with a view of eventually becoming Citizens & settlers within the said States: And Whereas the indulgence of the said Prisoners in their respective desires will tend to counteract the unjust & cruel designs of the Enemy and to aid the States in filling up the quotas of troops respectively required of them.
Resolved (See paper annexed. A.—
The Committee to whom was referred the report relative the German prisoners &. submit the following resolutions
Resolved
That the Secretary at War be authorised & directed to take immediate measures for enlisting into the Army of the U. S. for the term of 3 years or of the War, at the option of the party enlisting, so many of the German prisoners of War to the said U. S. as shall voluntarily agree thereto, and take the oath of fidelity prescribed by the Articles of war:
That the said Secretary be authorised to allow to each recruit so enlisted a bounty of Eight Dollars to be advanced from time to time on his application by the Superintendant of Finance; and to stipulate in behalf of the U. States, to all such recruits the same pay & other provisions and on the like conditions, as have been stipulated to other Soldiers enlisted for the same terms into the service of the U. S.
That all recruits so enlisted be placed by the said Secretary to the credit of the several States in proportion to the quotas of troops respectively required of them by Congress; in the same manner as if the recruits had been raised by & received from them in pursuance of such requisition.
That the said recruits as fast as they shall be enlisted shall be marched to such place as the Commander in chief shall direct; and shall be arranged in the army in such manner as he shall judge most conducive to the public Service.
That the Superintendt. of Finance & Secrety. at War take order for disposing of the services of such of the said Prisoners as shall desire it for such period as they shall deem reasonable not exceeding three years, and on such conditions as will secure to the same, a comfortable maintenance and be most conducive to the public interest.
